UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FERRIS G. SINGLEY,                      
                 Plaintiff-Appellant,
                and
KENNETH WADDELL; JEFF FREEMAN,
                        Plaintiffs,
                 v.
SOUTH CAROLINA; JAMES HODGES,
Governor, State of South Carolina;                No. 02-6607
GARY MAYNARD, Director, South
Carolina Department of Corrections;
ROBERT WARD, Supervisor, South
Carolina Department of Corrections;
LAURIE F. BESSINGER, Warden,
Kershaw Correctional Institution;
MAJOR LATTA, KCI,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 Terry L. Wooten, District Judge.
                        (CA-02-179-2-25AJ)

                      Submitted: August 28, 2002

                      Decided: September 9, 2002

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.
2                    SINGLEY v. SOUTH CAROLINA
                             COUNSEL

Ferris G. Singley, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Ferris Singley appeals from the district court’s order accepting the
recommendation of the magistrate judge and dismissing his 42 U.S.C.
§ 1983 (2000) action without prejudice for failure to exhaust adminis-
trative remedies. The Prison Litigation Reform Act (PLRA) requires
that a prisoner exhaust administrative remedies before filing a § 1983
action concerning his confinement. 42 U.S.C. § 1997e(a) (2000).

   In Booth v. Churner, 532 U.S. 731 (2001), the Supreme Court held
that the PLRA requires a prisoner to exhaust administrative remedies
regarding his excessive force claims, even if the prisoner seeks only
money damages and such relief is unavailable under the administra-
tive process. Id. at 741. More recently, in Porter v. Nussle, 534 U.S.
516, 122 S. Ct. 983 (2002), the Supreme Court held that the PLRA’s
exhaustion requirement applies to all inmate suits about prison life,
whether they involve general circumstances or particular episodes,
and whether they allege excessive force or some other wrong. 534
U.S. at ___, 122 S. Ct. at 992.

   There is evidence in the record that Singley pursued available
administrative remedies and it is not clear from the district court’s
opinion whether the district court considered this evidence. Therefore,
although we express no opinion as to whether Singley in fact has
demonstrated exhaustion of administrative remedies, we vacate the
district court’s order dismissing the action without prejudice and
remand to enable the district court to make such a determination. We
                    SINGLEY v. SOUTH CAROLINA                     3
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                     VACATED AND REMANDED